[ex108formofsecondamendme001.jpg]
EXHIBIT 10.8 SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT This Second
Amendment to Purchase and Sale Agreement (this “Amendment”) dated as of the
Effective Date (as hereinafter defined) is by and between ABP ___ (____________)
LLC, a Delaware limited liability company (“Seller”), and BIG ACQUISITIONS LLC,
an Illinois limited liability company (“Buyer”). RECITALS: A. Seller and Buyer
are parties to that certain Purchase and Sale Agreement dated as of October 16,
2019 pertaining to the proposed sale by Seller to Buyer of certain real property
more particularly described therein (the “Original Agreement”), as amended by
that certain First Amendment to Purchase and Sale Agreement dated as of November
20, 2019 (the “First Amendment” and, together with the Original Agreement,
collectively referred to herein as the “Agreement”). B. Buyer and Seller desire
to extend the Due Diligence Deadline and the Closing Deadline. C. The parties
also desire to amend certain provisions of the Agreement regarding the Lease. D.
The parties also hereby confirm their mutual intent that the Lease and the
Related Leases (as hereinafter defined) create and constitute an integrated and
unified agreement between them and, but for execution and delivery of the
Related Leases, they would not enter into the Lease. OPERATIVE TERMS: NOW,
THEREFORE, for and in consideration of the foregoing recitals, the mutual
covenants set forth in the Agreement and in this Amendment, Ten Dollars ($10.00)
and other good and valuable consideration in hand paid, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows: 1. Recitals; Defined Terms. The foregoing recitals are true and correct
in all material respects and incorporated in this Amendment and the Agreement.
Capitalized terms and phrases used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms and phrases in the Agreement or
the Lease, as applicable. Unless the context clearly indicates otherwise, all
references to “this Agreement” in the Agreement and in this Amendment shall
hereinafter be deemed to refer to the Agreement, as amended hereby. As used in
this Amendment (but not for purposes of the Agreement, in which context the
definition of the term “Effective Date” shall remain unchanged), “Effective
Date” shall mean the date on which Seller or Buyer shall have executed this
Amendment, as indicated under their respective signatures, whichever is the
later to do so. 2. Due Diligence Deadline. The definition of “Due Diligence
Deadline” in Schedule A to the Agreement is hereby deleted in its entirety and
replaced with the following definition: ‘“Due Diligence Deadline’ shall mean
6:00 P.M. Eastern time on December 20, 2019.” 1



--------------------------------------------------------------------------------



 
[ex108formofsecondamendme002.jpg]
EXHIBIT 10.8 3. Closing Deadline. The definition of “Closing Deadline” in
Schedule A to the Agreement is hereby deleted in its entirety and replaced with
the following definition: “‘Closing Deadline’ shall mean December 31, 2019”. 4.
Lease Amendment regarding Security Deposit. The following is added as Section
9.17(c) of the Lease: “(c) Following an Event of Default (and, for the avoidance
of doubt, taking into account any applicable cure period under the Lease),
Landlord may use, apply or retain the whole or such portion of the Security
Deposit as is required for the reimbursement or payment of any sum then payable
or due and owing by Tenant under the terms of this Lease in respect thereof that
is not timely paid by Tenant under the terms of this Lease.” 5. Headings. The
headings to sections of this Amendment are for convenient reference only and
shall not be used in interpreting this Amendment. 6. Entire Agreement. This
Amendment contains the entire agreement and understanding between the parties
concerning the subject matter of this Amendment and supersedes all prior
agreements, terms, understandings, conditions, representations and warranties,
whether written or oral, concerning the matters that are the subject of this
Amendment. 7. Force and Effect. Except as otherwise expressly modified by this
Amendment, the Agreement shall remain in full force and effect. Seller and Buyer
hereby ratify and confirm their respective rights and obligations under the
Agreement, as amended by this Amendment. 8. Counterparts. This Amendment may be
executed in counterparts, and all such counterparts shall when taken together,
constitute one and the same instrument. 9. Electronic Execution. This Amendment
may be executed and delivered by electronic transmission, with the same force
and effect as a fully-executed or counterpart original document. [remainder of
page intentionally left blank] 2



--------------------------------------------------------------------------------



 
[ex108formofsecondamendme003.jpg]
EXHIBIT 10.8 IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment
as of the Effective Date. SELLER: ABP ___ (____________) LLC a Delaware limited
liability company By: Name: Justin B. Heineman Title: Vice President and
Corporate Secretary Date signed: December ___, 2019 BUYER: BIG ACQUISITIONS LLC,
a Delaware limited liability company By: Name: Title: Date signed: December ___,
2019 3



--------------------------------------------------------------------------------



 